5 ys ee

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

 

 

 

 

 

 

 

 

United States of America | JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987)
Angel Pablo De La Trinidan-Balderas Case Number: 3:19-mj-24399
Michael David Stein
Defendant's Attorney
REGISTRATION NO. 91529298 FI LED
THE DEFENDANT;
pleaded guilty to count(s) 1 of Complaint NOV 2 § 2019
C was found guilty to counts) CLERK, U.S. DISTRICT court _|
after a plea of not guilty. | BY ISTRICT OF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which invotvethe-fottowing-effensseg el |
Title & Section —_ Nature of Offense  —s_. Count Number(s) |
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
© Count(s) _ _ dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
\ a
Ay TIME SERVED C days

 

Assessment: $10 WAIVED Fine: WAIVED |

Court recommends USMS, Ice. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
- United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, November 20, 2019

 

Date of Imposition of Sentence

\ on
Received A . ‘ i . i] Wo

DUM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

-Clerk’s Office Copy | 3:19-mj-24399

 
